Sanders, J.
(dissenting) — The issue is whether a local San Juan County ordinance which absolutely prohibits state-licensed and regulated motorized personal watercraft (PWC) from the state’s marine waters violates Washington Constitution article XI, section 11.
As the majority recognizes (Majority at 692), this section of our constitution delegates limited legislative authority to counties for matters (1) local in nature, (2) not in conflict with the general laws, and (3) otherwise within the police power. I concur with the learned trial judge that this ordinance exceeds the constitutional grant of authority. Washington Constitution article XI, section 11, provides: *711against constitutional restrictions,” Petstel, Inc. v. King County, 77 Wn.2d 144,151, 459 P.2d 937 (1969), each aspect of the text tests the ordinance by a separate and independent constitutional requirement. Therefore, the failure of the ordinance to surmount any one of the three hurdles necessarily yields invalidity.
*710Any county, city, town or township may make and enforce within its limits all such local police, sanitary and other regulations as are not in conflict with general laws.
As “[i]t is the function of the judiciary to test legislation
*711I. Subject Matter of the Ordinance is Not Local
The majority provides little analysis to support its conclusion the ordinance is “purely local”:
The prohibition of the use of PWC within the physical boundaries of San Juan County is purely local. . . . The bottom line is this PWC Ordinance affects only the type of activity allowed within the county.
Majority at 705-06.
The majority apparently equates the term “local” with the truism that county ordinances are necessarily restricted in their reach to that which lies within the geographical boundaries of the county itself. I disagree.
Although Weden makes a strong argument that interests outside the county have been affected, the more fundamental point of disagreement is the majority’s implicit assumption that ordinances which apply only within the geographical limits of a county are necessarily “purely local.” Majority at 705-06. Such cannot be the rule even in theory because it is inconsistent with our State’s constitutional text. Nor can it be the rule in this specific application because it ignores the physical facts and legal attributes of the marine waters of this State, as well as the state interest in the regulation of PWCs—all of which speak to general, not purely local, concerns.
A. Constitutional Text: “Limits” vs. “Local”
As we have previously observed, “Appropriate constitutional analysis begins with the text and, for most purposes, should end there as well.” Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997). When construing the *712constitution, we are bound by the ordinary meaning of the words as they were understood on the date of popular ratification in 1889. State v. Brunn, 22 Wn.2d 120, 139, 154 P.2d 826, 157 A.L.R. 1049 (1945) (when construing the constitution it is standard practice to inquire: “What was the accepted meaning of the words used at the time the provision was adopted?”), superseded by statute as stated in State v. Jubie, 15 Wn. App. 881, 552 P.2d 196 (1976) and overruled in part on other grounds by State v. Matuszewski, 30 Wn. App. 714, 717, 637 P.2d 994 (1981); Westerman v. Cary, 125 Wn.2d 277, 288, 892 P.2d 1067 (1994) (“We will presume the language [of our constitution] carries its ordinary and popular meaning, unless shown otherwise.”); Robert F. Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Euget Sound L. Rev. 491, 511-12 (1984).
The very text of article XI, section 11, makes the critical distinction between the geographical “limits” of county legislation and the “local” nature of that legislation (“Any county . . . may make and enforce within its limits all such local police . . . regulations . . . .). Const, art. XI, § 11 (emphasis added). Were we to conclude, as does the majority, “local” simply means that which is within the political boundaries of the county, the word “local” would be robbed of any meaning independent of the word “limits,” rendering it superfluous. But such a construction violates the maxim which requires we give each word of the text a reasonable and independent meaning. Washington Econ. Dev. Fin. Auth. v. Grimm, 119 Wn.2d 738, 746, 837 P.2d 606 (1992) (“We have, however, consistently stated that statutes or constitutional provisions should be construed so that no clause, sentence or word shall be superfluous, void, or insignificant.”). Compare Thomas M. Cooley, A Treatise on the Constitutional Limitations Which Rest Upon the Legislative Rower of the States of the American Union 72 (6th ed. 1890) (“[T]he courts must. . . lean in favor of a construction which will render every word operative, rather than one which may make some words idle and nugatory. *713This rule is applicable with special force to written constitutions, in which the people will be presumed to have expressed themselves in careful and measured terms, corresponding with the immense importance of the powers delegated, leaving as little as possible to implication.”) (footnote omitted).
Indeed, on previous occasions we have recognized that just because a matter of legislative concern is situated entirely within the geographical boundaries of a local unit of government, such does not necessarily render the matter “local” in the constitutional sense. For example in Yarrow First Assocs. v. Town of Clyde Hill, 66 Wn.2d 371, 376, 403 P.2d 49 (1965), the court reversed municipal vacation of a street lying entirely within municipal boundaries, holding
[T]he residents of a particular town possess no proprietary rights to the use of its streets, in priority to or exclusion of the general public. They may not use their power to the detriment of other citizens or municipalities of the state.
Id. at 376. In so concluding, we reasoned “the power to regulate streets is not the power to prohibit their use by nonresidents.” Id. (citations omitted). Similarly, matters of court procedure, even though limited to the geographical limits of a municipality, are “a matter of state rather than local concern.” City of Spokane v. J-R Distribs., Inc., 90 Wn.2d 722, 727, 585 P.2d 784 (1978). Cf. Petstel, Inc., 77 Wn.2d at 159 (Local price fixing upheld because effect on business outside the county was only “incidental.”).
Thus I would posit the term “local” when used in this context references not only that which is confined within the geographical limits of the political boundaries, but also connotes a qualitative interest which is of uniquely local, as distinguished from general, concern. Compare Black’s Law Dictionary 938 (6th ed. 1990) (“Local. Relating to place, expressive of place; belonging or confined to a partic*714ular place. Distinguished from ‘general,’ ‘personal,’ ‘widespread,’ and ‘transitory.’ ”).
B. Physical Facts Demonstrate Marine Waters are Not “Local”
We have long subscribed to the rule that when “[Pjhysical facts are uncontroverted and speak with a force that overcomes all testimony to the contrary, reasonable minds must follow the physical facts, and therefore cannot differ.” Bohnsack v. Kirkham, 72 Wn.2d 183, 190, 432 P.2d 554 (1967) (quoting Mouso v. Bellingham & N. Ry. Co., 106 Wash. 299, 303, 179 P. 848 (1919)). The physical facts of San Juan County in general, and those relevant to the application of this ordinance in particular, speak volumes about whether the subject of this ordinance is indeed “purely local.”
Some geographic facts highlight the general, not local, nature of the subject. With a land mass of but 179.3 square miles and an estimated population of 12,400,10 this county is the smallest in land area and one of the smallest in population (0.2 percent) of any county in the State. Notwithstanding, the county almost triples its area by capturing within its boundaries an additional 320 square miles of navigable waters, stretching from the Canadian border to the Strait of Juan de Fuca, adjacent to 375 miles of shoreline of “state-wide significance.”* 11 Clerk’s Papers (CP) at 673 (Ordinance 3-1996, § 2).
The scant county population emphasizes the democratic importance we must attribute to the “local-general” dichotomy in the context of this case: To the degree this county government is representative of the interests of its county residents, it must necessarily be unrepresentative of the interests of 99.8 percent of the remaining residents of this State who have no voice whatsoever in county affairs. *715I submit this constitutional provision serves, at least in part, to protect all people of the State from action taken by local governments on subjects more appropriate for general state legislation.
We must also judicially notice, as an indisputable physical reality, the single most distinguishing attribute of San Juan County is the marine water within its political boundary; while recalling this water is neither restricted nor constricted by that political boundary in any manner. Unlike lakes locked within a county landmass, this water ebbs and flows with the change of the tide as it exchanges between Budd Bay near Olympia, Washington, and the Bay of Bengal off the shores of India. In physical reality, it is a highway for man and beast to travel near and far, defying all political boundaries, save and except those coincident with a shoreline quite beyond political dictation. Such marine waters are certainly not “local” in any physical sense of the word: They are transitory, ubiquitous, and simply beyond the political fiat of mortal man.
C. Public Use of These Marine Waters Not of Just Local Concern
Yet the very nature and use of these marine waters are the specific focus of the ordinance in question. The ordinance details in 27 factual findings many considerations of truly statewide, not merely local, importance. These findings include reference to the physical dimensions of the county (Finding 1); statistics regarding land mass and shoreline (Finding 2); intercounty (and international) ferry lanes (Finding 5); marine life which migrates to and from county waters and other state and international waters (Findings 6 to 7); wildlife-protected areas under state and federal jurisdiction (Finding 8); the presence of international shipping lanes within county boundaries (Finding *71610) ;12 recreational uses of the marine waters, including fishing, scuba diving, recreational boating, etc. (Finding 11) ; as well as attributes favorable to destination tourism originating from outside the county, such as marine recreation, fishing, and sightseeing, all of which make this county and its marine waters a statewide, if not national, recreational destination and resource (Findings 12 through 15).
As this ordinance directly prohibits significant use of these marine waters, it is, by its terms, not only “local” in express scope but “local” by necessary implication. The factual findings supporting this ordinance, on their face, stand in stark contradiction to the majority’s conclusion that the regulation of these watercraft within county boundaries is a matter of “purely local” (Majority at 706) concern.
D. Public Trust Doctrine and Constitution Itself Mandate State Waters are State Resource for All People of the State
Discussing the public trust doctrine (Majority at 698-99), the majority correctly acknowledges the legal status of these waters as held in trust for all the people of the State, although it fails to draw the necessary legal conclusion that use of these waters, therefore, is of truly general, not merely local, concern. In this regard the majority itself recognizes the broad public interest and ownership associated with these waters by observing “ ‘[t]he state can no more convey or give away this jus publicum interest than it can “abdicate its police powers in the administration of government and the preservation of the peace.” ’ ” Majority at 698 (quoting Caminiti v. Boyle, 107 Wn.2d 662, 669, 732 P.2d 989 (1987), cert. denied, 484 U.S. 1008, 108 S. Ct. 703, 98 L. Ed. 2d 654 (1988) (citations omitted) (emphasis added)). And the majority even quotes approvingly from precedent to the effect that the public trust doctrine “ ‘prohibits *717the State from disposing of its interest in the waters of the state in such a way that the public’s right of access is substantially impaired Majority at 698-99 (quoting Rettkowski v. Department of Ecology, 122 Wn.2d 219, 232, 858 P.2d 232 (1993)) (emphasis added) (citations omitted). Elsewhere it acknowledges the jus publicum13 interest encompasses the “ ‘rights of fishing, boating, swimming, water skiing, and other related recreational purposes generally regarded as corollary to the right of navigation and the use of public waters.’ ” Majority at 699 (quoting Caminiti, 107 Wn.2d at 669). The jus publicum interest in these waters and their use is of statewide interest to all the people of this State, not just a purely local interest to island residents.
Such considerations of generalized importance are entitled to yet added emphasis, if not prescriptive importance, according to provisions of the constitution, including article XV which specifically require the Legislature to appoint a harbor commission and specifically enjoin the State from relinquishing any of its rights to control marine waters outside of harbors; and article XVI, section 1, which specifically provides, “All the public lands granted to the state are held in trust for all the people . . . .”; not to mention article XVII, section 1, which flatly mandates, “The state of Washington asserts its ownership to the beds and shores of all navigable waters in the state up to and including the line of ordinary high tide, in waters where the tide ebbs and flows . . . .”
One would be hard pressed to imagine a more definitive and explicit declaration that these marine waters are of general, not purely local, concern than that represented by the public trust doctrine coupled with express provisions in the Constitution itself.
*718Perhaps the point would be illustrated if San Juan county were to ban all boating from its waters. The difference then between that scenario and this ordinance would be mere degree, not kind, with respect to issues of locality. Similarly, what if Pierce County closed the Narrows to pleasure boating—would the majority opine that to be a purely local interest as well—even though the county would have cut the Sound in half politically?
This court has no prerogative to ignore the public trust doctrine or these constitutional provisions because the constitution itself plainly provides, “The provisions of this Constitution are mandatory, unless by express words they are declared to be otherwise.” Const, art. I, § 29.1 posit the constitution itself tells us we are dealing with anything but a purely “local” subject.
E. State Statutes Dictate Marine Waters are of General, Not Purely Local, Concern
Without regard to claims of preemption, discussed under another heading, many state statutes plainly provide that the shorelines of the state, and the marine waters of the state, are of general, not just local, significance.
The Shoreline Management Act of 1971 (Act), RCW 90.58, clearly references the “shorelines of the state” in the context of a statewide, general concern. By its terms this statute requires counties to propose plans for the management of their shorelines to the Department of Ecology for statewide approval. And RCW 90.58.020 recites:
The legislature declares that the interest of all of the people shall be paramount in the management of shorelines of statewide significance ....
(Emphasis added.)
Elsewhere the Act defines the shoreline of San Juan County as a “ShorelineG of state-wide significance,” RCW 90.58.030(2)(e)(ii)(E), (iii) (emphasis added), and summarizes the first purpose served by the Shoreline Management Act of 1971 is to:
*719(1) Recognize and protect the state-wide interest over local interest;
RCW 90.58.020 (emphasis added). Yet this ordinance closes 375 miles of significant state-wide shoreline to PWCs. Is this not a matter of statewide importance?
Other statutes also reference the marine waters of the State in the context of a statewide general, not local, concern. For example, RCW Title 75 provides for state regulation of food, fish, and shellfish and defines “State waters” as “all marine waters and fresh waters within ordinary high water lines and within the territorial boundaries of the state,” RCW 75.08.011(8), and elsewhere asserts the overriding state concern to manage this resource. See, e.g., RCW 75.08.012 and .013. This statute establishes a state commission, the authority of which “extends to all areas and waters within the territorial boundaries of the state . . . .” RCW 75.08.070. There is also a Recreational Salmon and Marine Fish Enhancement Program statute codified at RCW 75.54 with much the same provisions.
Once again, the conclusion seems inescapable that regulation of these waters is a matter of statewide concern.
F. Regulation of Power Vessels in General, and PWCs in Particular, is a Matter of Statewide Concern
This county ordinance applies directly, and almost exclusively, to the marine waters of the State and, by its terms (with few exceptions), absolutely prohibits upon those waters a certain class of vessels duly licensed by the State pursuant to RCW 88.02.020. “Personal watercraft” is expressly regulated statewide in detail by RCW 88.12 and is specifically defined under RCW 88.12.010(17). These state regulations are uniform and general throughout the State and are not in the least “local.” The regulations include requirements for mufflers and underwater exhaust systems (RCW 88.12.085), use of personal flotation devices (RCW 88.12.095), as well as various other very specific requirements relating to the operation of “personal water*720craft” codified in RCW 88.12.145 (personal flotation device required, use of lanyard-type engine cutoff switch, no operation during darkness, no operation by person under 14 years of age, reckless operation prohibition, rental to person under 16 years of age prohibition, etc.).
Here it is essential to recall the ordinance in question does not merely supplement or add to these regulations, it simply prohibits any use of these personal watercraft on state waters within San Juan County’s boundaries. Such a prohibition makes the state regulations utterly pointless because all such regulations are premised on the existence and operation, not prohibition, of such craft. Whether or not this ordinance is in “conflict with general laws,” at an irreducible minimum it is an ordinance which deals directly, forcefully, and broadly with a subject matter of intrinsically general, not just local, concern as evidenced by statewide affirmative licensure and regulation of these craft.
II. The Ordinance is in Conflict with the General Laws of the State
The trial court concluded this ordinance, which absolutely prohibits personal watercraft from the marine waters of San Juan County, conflicts with the general laws of the State and is, therefore, in excess of that legislative authority delegated to the county by constitution article XI, section 11.1 agree.
A county or local ordinance conflicts with state law when it “ ‘ “ ‘permits or licenses that which the statute forbids and prohibits, and vice versa.’ Judged by such a test, an ordinance is in conflict if it forbids that which the statute permits.” ’ ” City of Bellingham v. Schampera, 57 Wn.2d 106, 111, 356 P.2d 292, 92 A.L.R.2d 192 (1960) (citations omitted). Where a state statute licenses a particular activity, counties may enact reasonable regulations of the licensed activity within their borders but they may not prohibit same outright. Compare Second Amendment Found, v. City of Renton, 35 Wn. App. 583, 589, 668 P.2d 596 *721(1983);14 6A Eugene McQuillin, The Law of Municipal Corporations § 24.54, at 150 (3d rev. ed. 1997) (“that which is allowed under state law cannot be prohibited by ordinance”).15
For example in Second Amendment Foundation the City of Renton regulated handguns in taverns and bars. In response to a challenge that the regulation of handguns conflicted with state licensing of concealed weapons, the court opined, “While an absolute and unqualified local prohibition against possession of a pistol by the holder of a state permit would conflict with state law, an ordinance which is a limited prohibition reasonably related to particular places ... is not preempted by state statute.” 35 Wn. App. at 589.16
Here the State Legislature has enacted a comprehensive system of licensing and regulation of PWCs. PWCs must be registered with the State and all PWCs must display current registration decals. See RCW 88.02.020 (“[N]o person may own or operate any vessel on the waters of this state unless the vessel has been registered and displays a registration number and a valid decal in accordance with *722this chapter.”). RCW 88.02.020 is generically a licensing provision as a license is permission “granted hy some authority to do an act which, without such license, would be unlawful.” Diamond Parking, Inc. v. City of Seattle, 78 Wn.2d 778, 780, 479 P.2d 47 (1971). This state statute first makes it unlawful to operate a PWC in state waters but then expressly invites same by offering a license to do exactly that. RCW 88.02.020. As the trial court correctly concluded, “When the state adopts statutes which indicate that before somebody can use a particular vessel on the navigable waters of the state that they must register that vesselt,] the corollary of that is that once registered, the state is granting a license to use those on state waters.” Court’s Oral Decision at 4-5 (Sept. 30, 1996).
As this ordinance defeats the state license by completely banning all PWCs from the marine waters of the very county most appropriate for the very activity the State has seen fit to license, the state license is robbed of its only purpose (to allow use of the craft) as the county ordinance now renders the state permit a license to do nothing at all. One doesn’t need a license for that (I hope).
In addition to licensing, state statutes provide broad, statewide, uniform regulation of the design and operation of PWCs. For example, no one may operate a PWC anywhere in state waters during darkness (RCW 88.12.145(3)); nor while under age 14 (RCW 88.12.145(4)); nor without certain equipment (RCW 88.12.145(1) and .145(2)); nor recklessly (RCW 88.12.145(5)). Further, PWCs are subject to all other state marine-craft regulations including noise muffler regulations (RCW 88.12.085) and prohibitions on operation while under the influence (RCW 88.12.025).
These state statutes license and regulate the use of PWCs in Washington. Even assuming localities may further tailor or supplement state regulations, an absolute prohibition of the subject of the state regulation nullifies the very purpose of the regulation—which is to affirmatively permit and *723tailor PWC operation, not prohibit it.17 If a county ordinance forbids an activity which is licensed by state statute, it conflicts with the statute. Schampera, 57 Wn.2d at 111. This does.
This ordinance broadly bans the use of PWCs in all marine waters within the territorial boundaries of San Juan County. Such waters stretch offshore for hundreds of square miles and include international ferry lanes. There are no meaningful exceptions to the ban within the county’s marine waters—PWCs are prohibited everywhere. Further, the ban applies around the clock every day of the year. The ban is as absolute as absolute can be. The ordinance conflicts with RCW 88.02.020 because it prohibits that which the State allows. It therefore fails the second test under article XI, section 11, because it conflicts with the general laws.
III. Ordinance Exceeds Police Power
Article XI, section 11, substantively delegates legislative authority to local units of government to make and enforce “local police, sanitary, and other regulations . . . .”
This ordinance is particularly susceptible to the challenge that it exceeds the legitimate scope of the police power because it is so broad and absolutely prohibitory. Were the ordinance limited in effect to specific conduct in specific areas of real concern for safety or the environment, a constitutional challenge under article XI, section 11, might be most problematic; however, to prohibit the use of personal watercraft adjacent to every square foot of 375 miles of county shoreline surrounding 172 named islands18 for several miles offshore into and including international shipping lanes stretches the judicial test of “reasonableness” well out to sea.
The majority opines that this delegation of state author*724ity is limited by a judicial reasonableness test. Majority at 700. Thus, by inference, it would appear to be the majority’s position that the authority delegated to local units of government by article XI, section 11, to enact police regulations is either (1) absolute in scope or (2) absolute at least to the point where it deprives one of “life, liberty, or property, without due process of law.” Const, art. I, § 3.19
Although this view is not without recent precedential support,20 and its practical effect must depend on the substantive application of article I, section 3, I posit this approach has the viscerally unsatisfactory result of denying article XI, section ll’s reference to police regulations any independent textual significance. Compare Washington Econ. Dev. Fin. Auth. v. Grimm, 119 Wn.2d 738, 746, 837 P.2d 606 (1992) (“We have, however, consistently stated that statutes or constitutional provisions should be construed so that no clause, sentence or word shall be superfluous, void, or insignificant.”). Given our oft-stated adherence to that self-evident rule of constitutional interpretation which requires us to construe the constitution by its ordinary language as understood at the time of its ratification, I posit the term “police . . . regulation,” as originally understood is a relevant subject of inquiry.
A. Original Understanding of Police Power
As evidenced by treatises, legal precedent, and complementary constitutional provisions, the original understanding of “police power” prevalent and popular at the dawn of our constitution in 1889 defined the legitimate role of the State as the protector of persons and property. This *725understanding is best summarized in the Latin maxim sic utere tuo ut alienum non laedas.21 Thus “police power,” as originally understood, conveyed not only a grant of authority, but its limitation as well.
Historically it must be concluded such was the understanding even prior to statehood in Washington territorial days as the Territorial Court interpreted the Organic Act which granted the territorial legislative power extending to “all rightful subjects of legislation, not inconsistent with the Constitution and laws of the United States” (9 Stat. 325, § 6 (1848)) to imply “that there are some subjects of legislation that are not rightful.” Maynard v. Valentine, 2 Wash. Terr. 1,14 (1880).22
Few men were closer to birth of the Washington Constitution than Theodore Lamm Stiles, first elected to serve on the Washington State Supreme Court by the same electorate which ratified the constitution itself in 1889. Justice Stiles played a leading role at the constitutional convention, chairing the committee on county, township, and municipal organizations while also serving on the rules, judiciary, and public lands committees. He soon developed “a reputation as a scholar and as the state’s leading authority on the Washington Constitution.” Charles H. Sheldon, The Washington High Bench: A Biographical History of the Supreme Court, 1889-1991, at 327 (1992). In an address to the Washington State Bar Association, Justice Stiles set *726forth, in colorful language, that founder’s commitment to jealously maintain traditional limitations of police regulation against threats of radical expansion:
Laws have been passed in one state and another abridging the right of contract, the right to sell merchandise, the right to labor upon public works, the right to labor more than a certain number of hours, the right to freely come and go, the right to pursue legitimate trades, and a mass of others. Some of these laws go directly to the point, but the majority proceed by indirection. Too many succeed in evading the decree of unconstitutionality and bear oppressively on natural rights. The selfish interest of classes ever anxious to push on their own fortunes, reckless of what destruction is wrought to others, is their moving cause. Legislatures, pliantly serviceable to the demands of influential cliques and unchecked by weak-kneed governors, spread them on the statute books, and there they stand, discouraging prophecies of the decadence of popular rights under democracy. They hide in swarms, behind the newly coined phrase, “police power,” and that other more venerable phrase, “the public welfare,” both of which, like “public policy,” are often, if one may use such an expression, liveries of heaven stolen to serve the devil in.
C.S. Reinhart, History of the Supreme Court of the Territory and State of Washington 49-50 (n.d.).
A further exemplar and early explanation of the limited nature of the police power is aptly set forth in City of Seattle v. Ford, 144 Wash. 107, 111, 257 P. 243 (1927):
“It is to be observed, therefore, that the police power of the government, as understood in the constitutional law of the United States, is simply the power of government to establish provisions for the enforcement of the common as well as civil-law maxim, sic utere tuo ut alienum non laedas. . . . Any law which goes beyond that principle, which undertakes to abolish rights, the exercise of which does not involve an infringement of the rights of others, or to limit the exercise of rights beyond what is necessary to provide for the public welfare and the general security, cannot be included in the police power of the government. It is a governmental usurpation, and violates the principles of abstract justice, as they have been developed under our republican institutions.
*727“. . . .To justify the State in thus interposing its authority in behalf of the public, it must appear, first, that the interests of the public generally, as distinguished from those of a particular class, require such interference; and, second, that the means are reasonably necessary for the accomplishment of the purpose and not unduly oppressive upon individuals. . . . [The Legislature’s] determination as to what is a proper exercise of its police powers, is not final or conclusive, but is subject to the supervision of the courts.’ ”
Id. at 111-12 (emphasis added) (quoting Christopher G. Tiedeman, A Treatise on State and Federal Control op Persons and Property in the United States 4-5 (1900)).
Recognition of the limitation of a state’s plenary police power is further evidenced in the earliest history of our nation. See, e.g., Calder v. Bull, 3 U.S. (3 Dall.) 386, 387-88, 1 L. Ed. 648 (1798) (Chase, J., seriatim) (“I cannot subscribe to the omnipotence of a state legislature, or that it is absolute and without control; although its authority should not be expressly restrained by the constitution, or fundamental law of the state. . . . The purposes for which men enter into society will determine the nature and terms of the social compact; and as they are the foundation of the legislative power, they will decide what are the proper objects of it. . . . There are acts which the federal, or state legislature cannot do, without exceeding their authority.”). In fact, this recognition predates the establishment of the American Republic. Laurence H. Tribe, American Constitutional Law § 8-1, at 560 (2d ed. 1988).
The majority notes that the scope of the state’s police power “has not declined.” Majority at 692. I would not argue with that assertion; however, the problem is more nearly the opposite. Without benefit of any formal amendment to the constitutional text, we have allowed “police power,” as a substantive limitation on governmental authority, to significantly erode from its point of origin:23
*728“While originally it was used as a rule to indicate the protective function of the government, its development of late years has been in the direction of the function of the state that cares for the general welfare,” City of Tacoma v. Boutelle, 61 Wash. 434, 443, 112 P. 661 (1911), and we have opined it “is not a rule, it is an evolution,” allowing its redefinition as often as changed conditions require or compel. State v. Mountain Timber Co., 75 Wash. 581, 588, 135 P. 645 (1913), aff’d, 243 U.S. 219, 37 S. Ct. 260, 61 L. Ed. 688 (1917). Notwithstanding, we have also occasionally24 repaired to its origin:
The germ of police power, in so far as it assumes to interfere with private rights, is to be found in the power of the state to suppress nuisances. This right was forced upon the state in the exercise of its functions, or rather duty, to preserve that equilibrium of relative right which must be preserved wherever society is organized.
Id. at 584. Such “equilibrium” is the process by which the rights of one individual are protected against the trespasses of another.
This original understanding of the “police power,” as an expression of the core but limited governmental purpose and function to protect lives and property, is certainly consistent with, and confirmed by, Constitution article I, section 1, which similarly provides: “Governments . . . are established to protect and maintain individual rights.”
Even under the most expansive definitions of potential plenary power it is clear that where, as here, the acts of the county exceed the State’s constitutional delegation the act necessarily exceeds legitimate authority. See, e.g., United States v. Curtiss-Wright Export Corp., 299 U.S. 304, *729319-20, 57 S. Ct. 216, 81 L. Ed. 255 (1936) (noting the plenary power of the president in international relations “like every other governmental power, must be exercised in subordination to the applicable provisions of the Constitution.”); Southcenter Joint Venture v. National Democratic Policy Comm., 113 Wn.2d 413, 443, 780 P.2d 1282 (1989) (State’s plenary power as sovereign is limited by the state’s own constitution).
Applying the principle of sic utere tuo ut alienum non laedas to the case at bar we would ask: What individual right is abridged by the continued use of personal watercraft on the marine waters of San Juan County?
B. Due Process Test
In a similar vein, the majority would ask in the name of that process which is due whether the ordinance is aimed at achieving a legitimate public purpose, whether it uses means reasonably necessary to achieve that purpose, and finally whether it is unduly oppressive upon individuals. Majority at 691-92; 706-07. Although there may be differences in outcome depending upon which of the two police power tests may be employed in any given situation, I posit this ordinance exceeds the legitimate scope of the police power under either formulation.
Such is a judicial question in at least the same sense as would be any alleged transgression of government beyond its constitutionally defined limitations. See, e.g., Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176-80, 2 L. Ed. 60 (1803) (Marshall, C.J.).25
*7301. No Legitimate Public Purpose
I have no doubt that the use or misuse of personal watercraft is quite capable of invading private rights and public interests in a particular, as well as a global, sense under a host of imaginable circumstances. However we must shape the answer to fit the parameters of the question posed by this particular ordinance.
At the threshold the court must recognize the ordinance is a two-year temporary measure passed coincident with a resolution to study the effects of personal watercraft in San Juan County. Resolution 19-1996, ex. 250. However since the ordinance constitutes a virtual prohibition of such watercraft, it seems illogical in the sense that it clears the laboratory of the very specimen alleged to be the object of study. Thus a negative inference flows that this ordinance is not based upon a demonstrable police power interest, at least one sufficiently broad in scope to justify to total prohibition, but rather a possible interest not sufficiently identified absent further study.
From this inauspicious beginning one notes the ordinance affirmatively finds that the effect of PWC “operation on marine life in San Juan County is unknown.” Ordinance Finding 24. Although there is no constitutional rule which requires the ordinance to include findings, Petstel, 77 Wn.2d at 151,1 know of no rule of law which requires us to disregard findings which have in fact been made. Certainly the majority does not. (Majority at 685-88.) I would therefore posit a demonstrably “unknown” effect on an interest of otherwise legitimate concern to the police power is no basis for its exercise.
We are then left to consider the effect of PWC operation on shoreline property owners or, possibly, other marine craft. Although these craft admittedly make noise, that noise is strictly regulated by state statute in the same manner as any other watercraft, and there is nothing in this ordinance to support discrimination between the two. *731Moreover, this ordinance does not purport to regulate noise. Of course, these personal watercraft might be problematic if operated adjacent to coastal residents; however, the ordinance does not prohibit only that but absolutely prohibits the operation of these craft even where there are no residents to be found and even when operated at considerable distance from shore in the most reasonable manner. Nor does the ordinance require any particular reasonable mode of operation. Its prohibitions are absolute.
Thus, I would conclude the ordinance lacks a legitimate purpose to protect a private interest, or even a public one, as I am unable to articulate one, or even imagine one, as broad in scope as is the prohibition which must be justified.
Here I must acknowledge my imagination is somewhat challenged by the perception that an exercise of the police power, to be proper, must be at least hypothetically protective of a legitimate interest. Not all interests, however, are indeed legitimate for police power purposes. For example, courts have held community displeasure cannot he a legitimate constitutional predicate for governmental action. Marantha Mining, Inc. v. Pierce County, 59 Wn. App. 795, 804, 801 P.2d 985 (1990); Marks v. City of Chesapeake, 883 F.2d 308, 311 (4th Cir. 1989) (“ ‘[pjrivate biases may be outside the reach of the law, but the law cannot, directly or indirectly, give them effect’ ” (citations omitted)). Cf. Anderson v. City of Issaquah, 70 Wn. App. 64, 82, 851 P.2d 744 (1993) (“[Wjhether a community can exert control over design issues based solely on accepted community aesthetic values is far from ‘settled’ in Washington case law.”) (citing Polygon Corp. v. City of Seattle, 90 Wn.2d 59, 70, 578 P.2d 1309 (1978) and Duckworth v. City of Bonney Lake, 91 Wn.2d 19, 30, 586 P.2d 860 (1978)).
If the purpose of the ordinance were in reality an effort to enforce the cultural preferences of the island majority to the “quiet prosperity” (Ordinance Finding 13) of island living at the expense of the recreational preferences of those *732less prosperous, I would also find a paucity of legitimate police power.
Such a prohibition on this economical means of recreation brings to mind those sumptuary laws imposed on the display of a pauper’s wealth during the middle ages. Such laws purported to limit extravagance in expenditures “[a]nd the common people were subjected to the control of these sumptuary laws, in order that by reducing their consumption they may increase the sum of enjoyment of the privileged classes.” Tiedeman, supra, at 187.
The existence of such laws caused Judge Cooley to remark:
[T]he ideals which suggested such laws are now exploded utterly, and no one would seriously attempt to justify them in the present age. The right of every man to do what he will with his own, not interfering with the reciprocal right of others, is accepted among the fundamentals of our law.
Thomas M. Cooley, A Treatise on the Constitutional Limitations Which Rest Upon the Legislative Power of the States of the American Union 476-77 (5th ed. 1883); Tiedeman, supra, at 187.
In the same vein it might well be argued this ordinance by design, or at least effect, reserves and prohibits the use of a public resource, marine waters, simply to appease the cultural or aesthetic values of the riparian landowners or interior residents. If so, such would exceed the legitimate scope of the police power, as well. If there are other legitimate police power objectives served by this ordinance, I am unenlightened by the majority opinion as to their existence.
2. Unreasonable Means
If the purpose of the ordinance is to preserve public safety, abate a nuisance, or preserve the environment, I *733cannot find the means employed by this ordinance reasonably necessary to accomplish its objective. If the ordinance is related to study of a possible problem with an eye toward possible future action, then I would find the prohibit-now and study-later provision irrational. If the ordinance is aimed at alleviating a problem associated with shoreline residents, then I would expect it would limit its scope, at the least, to regulation of operation close to a populated shoreline. If its purpose is to save the environment (notwithstanding an affirmative ordinance finding that the effect of PWCs on the environment is unknown), then I would expect that the ordinance would focus its regulation upon areas of particular environmental concern.
But the scope of the ordinance knows no boundaries and, concomitantly, the requirement that it promote its legitimate objectives is similarly boundless. To find this absolute sweeping ban necessary to promote a legitimate police power interest is an act of fantasy reserved for the majority.
IV Conclusion
Thus, it is my view that this ordinance fails the constitutional test as posited by article XI, section 11, because it is not local in scope, conflicts with the general laws, and exceeds the police power as well. As this constitutional provision is as much a part of the constitution as any other, this court must yield to the constitutional mandate that “[t]he provisions of this Constitution are mandatory, unless by express words they are declared to be otherwise.” Const, art. I, § 29. Therefore I dissent.

 1997 Washington State Yearbook: A Guide to Government in the Evergreen State 137.


RCW 90.58.030(2)(e)(ii)(E), (iii); see discussion of Shoreline Management Act of 1971, at 718-19 ante.


“There is a high volume of commercial and recreational vessels that use the marine waters of the county ranging in size from multi-ton seagoing vessels to one-person kayaks.” Ordinance Finding 10.


Jus publicum “implies a right in a sovereign or public capacity to be exercised for the interest or benefit of the state or the public, as distinguished from the exercise in a proprietary capacity of a right of the sovereign or a right possessed by an individual in common with the public.” Black’s Law Dictionary 862 (6th ed. 1990) (emphasis added).


See also Yarrow First Assocs. v. Town of Clyde Hill, 66 Wn.2d 371, 376, 403 P.2d 49 (1965) wherein this court struck down a town’s closure of a road noting cities may regulate roads within their boundaries but may not entirely prohibit their use (“the power to regulate streets is not the power to prohibit their use”). In striking the local road closure this court noted “[e]very citizen of the state has an equal right to use the streets.” Id.; cf. Allen v. City of Bellingham, 95 Wash. 12, 38, 163 P. 18 (1917) (wherein this court upheld a local ordinance regulating jitney busses because the ordinance regulated without prohibiting state licensed activity (“[T]he highways shall not be denied altogether to the use of the vehicles described.”)).


This principle dates back to the earliest days of statehood. See Thomas M. Cooley, A Treatise on the Constitutional Limitations Which Rest Upon the Legislative Fower of the States of the American Union 741 n.2 (6th ed. 1890) (“[I]f the municipal authority should assume to declare something which was entirely lawful by the law of the State to be a nuisance, the declaration would be a mere nullity because in conflict with the superior law.”).


The attorney general reached the same conclusion a year earlier noting the “distinction between the validity of (a) an absolute, unqualified, local prohibition against possession of a concealed handgun by the holder of a state concealed weapon permit—at any time or place—and (b) a limited prohibition related only to particular times and places. The former is invalid under state law but the latter is not.” 14 Op. Att’y Gen. 8 (1982).


For example, while RCW 88.12.085 requires mufflers and regulates the maximum engine noise of PWCs and other vessels, that section expressly allows a local government to enact more stringent noise regulation. RCW 88.12.085(11).


See Ordinance Finding 2.


Also see Majority at 691 “ ‘To justify the state in thus interposing its authority in behalf of the public, it must appear, first, that the interests of the public generally, as distinguished from those of a particular class, require such interference; and, second, that the means are reasonably necessary for the accomplishments of the purpose, and [third, that it is] not unduly oppressive upon individuals.’ ” (quoting Lawton v. Steele, 152 U.S. 133, 136-37, 14 S. Ct. 499, 38 L. Ed. 385 (1894)).


See, e.g., CLEAN v. State, 130 Wn.2d 782, 806, 928 F.2d 1054 (1996) (“[I]t is certainly within the general police power of the State to construct a publicly owned baseball stadium.”).


“[0]ne should use his own property in such a manner as not to injure that of another.” Black’s Law Dictionary 1380 (6th ed. 1990).


 A legislature with undefined powers has all legislative powers. It can lay down the law in every direction, moulding all persons and things, and each particular person and thing conclusively to what it says, determining absolutely and finally every question by its fiat. Its voice is the voice of the governing power, and the voice of the governing power is the voice of God. From that there is no appeal. Great Britain’s Parliament is an example of such a Legislature. . . . American legislatures are different, simply because limited. Higher legislation than any one of them is capable of has [sic] at one breath called them into being and circumscribed their activities. The National and State legislatures have their bounds set by what the people have enacted in the National and State constitutions.
Maynard, 2 Wash. Terr, at 13-14.


“What has time, what have men, done with these wonders?” Victor Hugo, The Hunchback op Notre Dame 7 (Barnes & Noble 1996).


Compare, e.g., Christianson v. Snohomish Health Dist., 133 Wn.2d 647, 668, 946 P.2d 768, 778 (1997) (Talmadge, J., concurring) (“ ‘This does not confer power upon the whole people to control rights which are purely and exclusively private, but it does authorize the establishment of laws requiring each citizen to so conduct himself, and so use his own property, as not unnecessarily to injure another. This is the very essence of government, and has found expression in the maxim sic utere tuo ut alienum non laedas.’ ”) (quoting Munn v. Illinois, 94 U.S. (4 Otto) 113, 124-25, 24 L. Ed. 77 (1876) (citation omitted)).


“The powers of legislature are defined and limited; and that those limits may not be mistaken or forgotten, the constitution is written. ... If an act of the legislature, repugnant to the constitution, is void, does it, notwithstanding its invalidity, bind the courts and oblige them to give it effect? Or, in other words, though it be not law, does it constitute a rule as operative as if it were a law? This would be to overthrow, in fact, what was established in theory; and would seem, at first view, an absurdity too gross to be insisted on.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176-80, 2 L. Ed. 60 (1803) (Marshall, C. J.)